UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 28, 2010 Benihana Inc. (Exact Name of Registrant as specified in its Charter) Delaware 0-26396 65-0538630 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 8685 Northwest 53rd Terrace, Miami, Florida (Address of Principal Executive Offices) (ZIP Code) Registrant's telephone number, including area code: (305) 593-0770 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. The 2010 Annual Meeting of Stockholders of Benihana Inc. (the “Company”) was held on September 28, 2010.The results of the proposals submitted to a vote of the Company’s stockholders at the meeting are set forth below. Election of Directors 1. Darwin C. Dornbush and Lewis Jaffe were elected to serve as Common Stock directors in the class whose term will expire at the Company’s 2011 Annual Meeting of Stockholders, and Richard C. Stockinger and Michael W. Kata were elected to serve as Common Stock directors in the class whose term will expire at the Company’s 2013 Annual Meeting of Stockholders, by the following votes cast by the holders of the Company’s Common Stock and Series B Convertible Preferred Stock: Director Votes For Votes Withheld Broker Non- Votes Darwin C. Dornbush 0 Lewis Jaffe 0 Richard C. Stockinger 0 Michael W. Kata 0 2. Adam L. Gray was elected to serve as a Class A Stock director in the class whose term will expire at the Company’s 2013 Annual Meeting of Stockholders by the following votes cast by the holders of the Company’s Class A Common Stock: Votes For Votes Withheld Broker Non- Votes Ratification of Appointment of Independent Registered Public Accounting Firm 3. The proposal to ratify the appointment of Deloitte & Touche LLP as the Company’s independent registered public accounting firm for fiscal year 2011 was approved by the following votes cast by the Company’s stockholders: Votes For Votes Withheld Abstentions Broker Non- Votes 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. BENIHANA INC. By:/s/ Richard C. Stockinger Richard C. Stockinger President and Chief Executive Officer Dated: September 29, 2010
